FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

JOSHUA JAMES FROST,                             No. 11-35114
             Petitioner-Appellant,
               v.                                 D.C. No.
                                              2:09-cv-00725-TSZ
RON VAN BOENING, Superintendent,
                                                  OPINION
             Respondent-Appellee.
                                          
        Appeal from the United States District Court
          for the Western District of Washington
      Thomas S. Zilly, Senior District Judge, Presiding

                  Argued and Submitted
           December 8, 2011—Seattle, Washington

                      Filed August 22, 2012

  Before: Ralph B. Guy, Jr.,* M. Margaret McKeown, and
            Richard C. Tallman, Circuit Judges.

                  Opinion by Judge Tallman;
                  Dissent by Judge McKeown




  *The Honorable Ralph B. Guy, Jr., Senior Circuit Judge for the Sixth
Circuit, sitting by designation.

                                9561
9564                 FROST v. VAN BOENING




                         COUNSEL

Erik Levin, Assistant Federal Public Defender, Office of the
Federal Public Defender, Seattle, Washington, for petitioner-
appellant Joshua Frost.

Robert McKenna, Attorney General, and John J. Samon,
Assistant Attorney General, Olympia, Washington, for
respondent-appellee Ron Van Boening.


                          OPINION

TALLMAN, Circuit Judge:

   We evaluate on federal habeas review the Washington
Supreme Court’s decision to apply harmless error review over
structural error analysis where the trial court prohibited
defense counsel from arguing during closing argument both
that the State failed to meet its burden of proof establishing
accomplice liability and that a criminal defendant acted under
duress. We have jurisdiction under 28 U.S.C. § 1291, and we
affirm.

                               I

  On December 17, 2003, Washington state prisoner Joshua
Frost (“Frost”) was found guilty following a jury trial of first
                         FROST v. VAN BOENING                         9565
degree robbery, first degree burglary, second degree assault,
and attempted robbery. The Superior Court of Washington for
King County imposed a sentence of 657 months.

   Frost appealed his jury conviction to the Washington Court
of Appeals, which affirmed the trial court. He subsequently
appealed that decision to the Washington Supreme Court.
Frost presented a number of issues on appeal. The Washing-
ton Supreme Court exercised its power of discretionary
review and limited his appeal to whether the trial court abused
its discretion and violated Frost’s constitutional right to coun-
sel and a fair trial by prohibiting Frost’s counsel from arguing
reasonable doubt as to accomplice liability in closing argu-
ment while simultaneously arguing the affirmative defense of
duress. The Washington Supreme Court affirmed Frost’s
judgment and sentence but held that although the trial court
had abused its discretion by “unduly limit[ing] the scope of
Frost’s counsel’s closing argument” due to its misreading of
prior precedent, the trial court’s error was nonetheless harmless.1
The mandate issued on July 25, 2007. The United States
Supreme Court denied certiorari on January 14, 2008. Frost
v. Washington, 552 U.S. 1145 (2008).

   In May 2009, after two unsuccessful rounds of collateral
state habeas litigation (called “personal restraint petitions” in
Washington), Frost filed a habeas corpus petition in the
United States District Court for the Western District of Wash-
ington. In June 2009, the district court stayed the habeas peti-
tion to allow Frost the opportunity to pursue his third and last
personal restraint petition in the Washington Supreme Court.
Following the Washington Supreme Court’s decision to deny
  1
    The trial court had relied on its understanding of State v. Riker, 869
P.2d 43 (Wash. 1994), which held that “duress is an affirmative defense
that the defendant must prove by a preponderance of the evidence” and
stated “ ‘a defense of duress admits that the defendant committed the
unlawful act, but pleads an excuse for doing so.’ ” State v. Frost, 161 P.3d
361, 366-67 (Wash. 2007) (quoting Riker, 869 P.2d at 52) (emphasis in
original).
9566                      FROST v. VAN BOENING
that petition as time-barred, the district court lifted the stay on
February 18, 2010.

   Frost filed an amended federal habeas corpus petition—the
subject of this appeal—on February 26, 2010. Frost raised a
number of grounds for relief on appeal, including that the trial
court violated his Fourteenth Amendment due process rights
and Sixth Amendment right to counsel by prohibiting trial
counsel from arguing simultaneously in closing argument that
the State failed to prove beyond a reasonable doubt that Frost
was an accomplice and Frost’s duress defense.

   On October 5, 2010, United States Magistrate Judge Brian
A. Tsuchida issued a Report and Recommendation, conclud-
ing that the district court should deny the amended habeas peti-
tion.2 The Report and Recommendation did not address the
Washington Supreme Court’s holding that the trial court
abused its discretion by limiting the scope of the defense’s
closing argument because the State failed to challenge that
determination. Consequently, as to the issue presently before
us, the Report and Recommendation only addressed whether
the Washington Supreme Court reasonably determined that
the trial court’s error was subject to harmless error analysis.
   2
     Frost—for obvious reasons—does not challenge the Washington
Supreme Court’s unanimous decision that the trial court violated his Sixth
Amendment right to counsel and Fourteenth Amendment right to due pro-
cess when it prohibited him from simultaneously arguing both duress and
reasonable doubt in closing argument. The State, however, asserts for the
first time on appeal that the trial court’s restriction of Frost’s closing argu-
ment did not amount to a constitutional violation and that the Washington
Supreme Court’s decision in so holding was erroneous and contrary to, or
an unreasonable application of federal law. We need not decide whether
the restriction on Frost’s closing argument violated his Sixth Amendment
right to counsel and his Fourteenth Amendment due process rights because
Frost was not prejudiced under the test set forth by Brecht v. Abrahamson,
507 U.S. 619, 637-38 (1993). As a result, we assume without deciding that
the trial court’s restriction on closing argument amounted to constitutional
error and only analyze whether, under federal habeas review, that decision
amounts to harmless error under Brecht.
                         FROST v. VAN BOENING                           9567
It concluded that the Washington Supreme Court reasonably
determined that the error was subject to harmless—not
structural—error analysis.

   United States District Judge Thomas S. Zilly adopted the
Report and Recommendation and dismissed the habeas peti-
tion with prejudice. The district court granted a certificate of
appealability as to Frost’s claim that the restriction on closing
argument violated due process and his right to counsel, but
denied issuing a certificate of appealability as to Frost’s
remaining claims.3 Frost timely appealed.

  The pertinent facts regarding Frost’s involvement in the
robberies, burglaries, and other related crimes, as summarized
by the Washington Supreme Court, are as follows:

         Frost’s criminal conduct involved five discrete
      incidents over 11 days. First, on April 8, 2003, Frost,
      together with accomplices Matthew Williams and
      Alexander Shelton, robbed and burglarized the home
      of Lloyd and Verna Gapp. Frost acted as the driver
      and also entered the home with Williams and Shel-
      ton. Firearms were used.

         On April 12, 2003, Frost acted as the driver for
      Shelton and Williams, who robbed a Taco Time res-
      taurant while armed with firearms. Then on April 15,
      2003, Frost, Williams, Shelton, and another man par-
      ticipated in the robbery of T and A Video. Frost
      again acted as the driver and also performed surveil-
      lance of the video store prior to the robbery. On
  3
    We do not address the uncertified issues of Frost’s appeal. See Hiivala
v. Wood, 195 F.3d 1098, 1104 (9th Cir. 1999) (stating that to obtain a Cer-
tificate of Appealability on a claim, “[a] habeas petitioner’s assertion . . .
must make a ‘substantial showing of the denial of a constitutional right.’ ”
(quoting 28 U.S.C. § 2253(c)(2)). Having considered Frost’s arguments,
we are satisfied that none of his other claims meet that standard.
9568                 FROST v. VAN BOENING
    April 17, 2003, Frost acted as the driver for Williams
    and Shelton, who robbed a 7/Eleven store at gun-
    point. During this robbery, one accomplice threat-
    ened two customers in the store’s parking lot with a
    gun. Immediately following this robbery, Frost drove
    Williams and Shelton to Ronnie’s Market, which
    they also robbed using firearms. During the course
    of this robbery, employee Heng Chen was shot in the
    hand.

       Frost, Williams, and Shelton were arrested on
    April 20, 2003. Several firearms, a cash register,
    safes, bank bags, and ski masks associated with the
    above offenses were found inside Frost’s home.
    Frost made multiple confessions to the police regard-
    ing the above offenses, recordings of which were
    introduced at trial. Ultimately, Frost was charged
    with six counts of robbery, one count of burglary,
    one count of attempted robbery, and three counts of
    assault; most charges included firearms enhance-
    ments.

       Prior to trial, Frost moved to suppress his state-
    ments to the police; the court denied his motion and
    admitted the confessions. Frost testified at trial. He
    generally admitted participating in the robberies but
    claimed he acted under duress.

Frost, 161 P.3d at 364.

   At trial, Frost testified that he felt forced to participate in
the robberies because he was concerned that if he refused to
do so, Williams would harm him, his mother, and brother. As
a result, Frost’s counsel informed the court that he intended
to argue during closing argument both that the State failed to
meet its burden as to accomplice liability and that Frost (if
found to have been an accomplice) acted under duress in com-
mitting the charged robbery offenses. In response to the
                     FROST v. VAN BOENING                   9569
State’s objection, citing Riker, 869 P.2d at 43, the trial court
ruled that defense counsel could not argue both theories in
closing. The court announced that if Frost’s counsel argued
the State had failed to meet its burden of proof as to any of
the robbery offenses, the court would not instruct the jury on
duress as to those offenses. Specifically, the court stated:

       You cannot argue to the jury that the state hasn’t
    proved accomplice liability and claim a duress
    defense. You must opt for one or the other. Riker is
    very clear on this. You must admit the elements of
    the offense have been proved before you can use the
    duress offense.

Defense counsel objected to the court’s ruling and in response
to the court’s instructions asked, “[b]ut am I not permitted to
argue in the alternative, using duress and failure to prove in
the alternative?” “No,” the court responded. “Duress is an
affirmative defense. To quote Riker, a defense of duress
admits that the defendant committed the unlawful act but
pleads an excuse for doing so. You may not argue both.”

   In compliance with the court’s ruling, defense counsel gen-
erally limited his argument to the affirmative defense of
duress. As the Washington Supreme Court noted, however,
the prosecutor acknowledged the State’s burden of proof
beyond a reasonable doubt during closing argument as to each
of Frost’s robbery offenses. The jury was also instructed on
the State’s burden of proof as to each element of the crimes
charged, as well as the requirements to prove accomplice lia-
bility.

                               II

  We review a district court’s denial of a habeas petition de
novo and the findings of fact for clear error. Schultz v. Tilton,
659 F.3d 941, 952 (9th Cir. 2011); Brown v. Ornoski, 503
F.3d 1006, 1010 (9th Cir. 2007). A determination of a factual
9570                 FROST v. VAN BOENING
issue made by a state court is presumed to be correct unless
rebutted by clear and convincing evidence. 28 U.S.C.
§ 2254(e)(1); Norris v. Morgan, 622 F.3d 1276, 1294 n.21
(9th Cir. 2010). “[A] state court’s interpretation of state law,
including one announced on direct appeal of the challenged
conviction, binds a federal court sitting in habeas corpus.”
Bradshaw v. Richey, 546 U.S. 74, 76 (2005).

                              III

                               A

  The Antiterrorism and Effective Death Penalty Act of 1996
(“AEDPA”) governs our review of Frost’s habeas petition. 28
U.S.C. § 2254; Ybarra v. McDaniel, 656 F.3d 984, 989 (9th
Cir. 2011). The provisions of AEDPA “create an independent,
high standard to be met before a federal court may issue a writ
of habeas corpus to set aside state-court rulings.” Uttecht v.
Brown, 551 U.S. 1, 10 (2007). “This is a difficult to meet, and
highly deferential standard for evaluating state-court rulings,
which demands that state-court decisions be given the benefit
of the doubt.” Cullen v. Pinholster, 131 S. Ct. 1388, 1398
(2011) (internal citation and quotation marks omitted).

   “Under AEDPA, we may not grant habeas relief unless the
state court proceedings resulted in a decision that was (1)
‘contrary to, or involved an unreasonable application of,
clearly established Federal law, as determined by the Supreme
Court of the United States;’ or (2) ‘based on an unreasonable
determination of the facts in light of the evidence presented
in the State court proceeding.’ ” Ybarra, 656 F.3d at 989
(quoting 28 U.S.C. § 2254(d)).

                               B

   Frost argues that the Washington Supreme Court erred in
failing to declare that the trial court’s restriction on Frost’s
closing argument was structural error. We disagree. The
                     FROST v. VAN BOENING                  9571
Washington Supreme Court’s decision that the trial court’s
restriction was not structural error is neither contrary to, nor
an unreasonable application of, clearly established federal law
as determined by the United States Supreme Court.

   [1] Structural errors “affect the framework within which
the trial proceeds,” Pucket v. United States, 556 U.S. 129, 140
(2009) (internal citation and quotation marks omitted), are
rare, and require automatic reversal. Washington v. Recuenco,
548 U.S. 212, 218 (2006). The Supreme Court has found the
existence of structural errors in very limited circumstances.
Id. at 218-19 n.2 (listing circumstances the Supreme Court
has held constitute structural error).

   [2] Consequently, because the Supreme Court has never
addressed in a holding a claim, such as the one presently
before us, concerning a restriction on the scope of closing
argument, the Washington Supreme Court’s determination
that the error was not structural does not require automatic
reversal. See Harrington v. Richter, 131 S. Ct. 770, 786
(2011) (“‘[I]t is not an unreasonable application of clearly
established Federal law for a state court to decline to apply a
specific legal rule that has not been squarely established by
this Court.’ ” (quoting Knowles v. Mirzayance, 556 U.S. 111,
122 (2009) (alteration in original))).

   [3] Frost relies on Herring v. New York, 422 U.S. 853
(1975), to argue that “[w]here a court prevents the accused
from arguing a valid theory of the case in closing argument,
such error is structural and not subject to harmless error
review.” Frost’s argument, however, is not persuasive under
AEDPA review because Herring held that a court’s total
denial of closing argument constituted structural error. Id. at
858-59, 863-65. The Supreme Court’s decision in Herring is
silent on whether a limitation, such as the one imposed by the
trial court in this case, is structural error.

   In Herring, the defendant was not permitted to make any
closing argument in a criminal bench trial. Id. The Supreme
9572                 FROST v. VAN BOENING
Court struck down a New York state statute that “confer[red]
upon every judge in a nonjury criminal trial the power to deny
counsel any opportunity to make a summation of the evidence
before the rendition of judgment.” Id. at 853. The Supreme
Court held that “there can be no justification for a statute that
empowers a trial judge to deny absolutely the opportunity for
any closing summation at all.” Id. at 863 (emphasis added).
In so holding, the Supreme Court stated that “[t]here can be
no doubt that closing argument for the defense is a basic ele-
ment of the adversary factfinding process in a criminal trial”
and that “a total denial” of the opportunity for final argument
in a nonjury criminal trial violates the Sixth Amendment. Id.
at 858-59 (emphasis added).

   [4] Denying counsel any opportunity to make a closing
argument eliminates “a basic element of the adversary fact-
finding process in a criminal trial,” id. at 858, and thereby
gives rise to “a structural defect affecting the framework
within which the trial proceeds,” Arizona v. Fulminante, 499
U.S. 279, 310 (1991). The dissent bases its argument on this
premise, but like Frost, fails to acknowledge that a rational
jurist could conclude that there is a fundamental difference
between a complete denial of closing argument and a limita-
tion on the scope of closing argument. It is well established
that the trial judge has broad discretion to control closing
argument, see United States v. Guess, 745 F.2d 1286, 1288
(9th Cir. 1984), and, like the erroneous exclusion of a defen-
dant’s testimony regarding the circumstances of his confes-
sion, Crane v. Kentucky, 476 U.S. 683, 691 (1986), an
improper limitation on the content of closing argument “oc-
curr[s] during the presentation of the case to the jury, and . . .
may therefore be quantitatively assessed in the context of
other evidence presented in order to determine whether its
admission was harmless beyond a reasonable doubt,” Fulmi-
nante, 499 U.S. at 310.

   [5] Indeed, the Supreme Court in Herring explicitly made
this distinction. The Court acknowledged that “[t]he presiding
                     FROST v. VAN BOENING                   9573
judge must be and is given great latitude in controlling the
duration and limiting the scope of closing summations,” 422
U.S. at 862, but went on to explain that, by contrast, “there
can be no justification for a statute that empowers a trial judge
to deny absolutely the opportunity for any closing summation
at all,” id. (emphasis added). Moreover, the Court repeatedly
emphasized that the denial in that case was complete. See,
e.g., id. at 859, 863 (“total denial of the opportunity for final
argument;” “the trial judge refused to hear any argument;” “to
deny absolutely the opportunity for any closing summation at
all;” “total denial of final argument”).

   [6] In clarifying its holding in Riker, it was therefore not
unreasonable for the Washington Supreme Court to hold
under Herring that the error was harmless rather than struc-
tural. Frost was not denied the opportunity to make a closing
argument—he was afforded the opportunity to argue his
defense of duress. But in so doing, his lawyer had to make a
choice because under state law one cannot be liable as an
accomplice if the defense of duress is established. In the face
of the three confessions by Frost, his testimony before the
jury admitting his participation in the crimes, and strong cor-
roborative evidence, Frost could not deny he participated in
the crime spree. Defense counsel wisely conceded that fact to
maintain credibility in urging the jury to nonetheless excuse
his client’s conduct because he acted under duress. The jury
did not buy the defense. As a result, Frost fails to successfully
show that the Washington Supreme Court’s holding—that the
trial court’s error was not structural—is contrary to, or an
unreasonable application of federal law under the Supreme
Court’s decision in Herring.

  Frost points to two Ninth Circuit cases, Conde v. Henry,
198 F.3d 734 (9th Cir. 1999), and United States v. Miguel,
338 F.3d 995 (9th Cir. 2003), to argue that the Washington
Supreme Court erred in failing to treat the restriction on clos-
ing argument as structural error. Frost’s reliance on Conde
and Miguel fails.
9574                 FROST v. VAN BOENING
   As the district court held, “circuit law is not clearly estab-
lished federal law as determined by the Supreme Court and is
not, alone, a basis for the Court to grant habeas relief.” See
Renico v. Lett, 130 S. Ct. 1855, 1866 (2010) (stating a court
of appeal’s decision “does not constitute clearly established
Federal law, as determined by the Supreme Court,
§ 2254(d)(1), so any failure to apply that decision cannot
independently authorize habeas relief under AEDPA”) (inter-
nal quotation marks omitted); Stanley v. Schriro, 598 F.3d
612, 617 (9th Cir. 2010) (“[C]learly established law as deter-
mined by [the Supreme Court] refers to the holdings, as
opposed to the dicta, of [the Supreme Court’s decisions].”
(alterations in original) (citation omitted)); but see Duhaime
v. Ducharme, 200 F.3d 597, 600 (9th Cir. 2000) (stating Cir-
cuit law “may be persuasive authority for purposes of deter-
mining whether a particular state court decision is an
‘unreasonable application’ of Supreme Court law, and also
may help [courts of appeals] determine what law is “clearly
established”) (citation omitted). Consequently, our decisions
in Conde and Miguel, alone, are insufficient to find that the
Washington Supreme Court’s decision—that the trial court’s
error was not structural—was contrary to, or an unreasonable
application of, clearly established federal law.

   Moreover, even if we were to look to Conde and Miguel for
guidance, these cases are distinguishable from Frost’s case. In
Conde, a pre-AEDPA habeas case, we concluded that struc-
tural error occurred because “the trial court improperly pre-
cluded Conde’s attorney from making closing argument
explaining the defendant’s theory of the case, it refused to
instruct the jury on the defendant’s theory, and, over the
defendant’s objection, it gave jury instructions that did not
require that the jury find every element of the offense.”
Conde, 198 F.3d at 741. “Together,” we found, “these errors
deprived the petitioner of effective assistance of counsel, due
process and trial by jury on every element of the charged
crime.” Id.
                     FROST v. VAN BOENING                  9575
   Here, Frost was permitted to argue during closing argument
his defense of duress—the primary defense theory in his case.
Further, as the Washington Supreme Court and the district
court highlighted, “[t]he record clearly shows the prosecutor
argued it was the state’s burden to prove that Frost was an
accomplice and to prove beyond a reasonable doubt each and
every element of the charged offenses.” Frost v. Van Boening,
No. C09-725-TSZ-BAT, 2010 WL 5775657, at *8 (W.D.
Wash. Oct. 5, 2010) (adopted by Frost v. Van Boening, No.
C09-725Z, 2011 WL 486198 (W.D. Wash. Feb. 4, 2011)); see
Frost, 161 P.3d at 364 (“In closing, the prosecutor repeatedly
mentioned the State’s burden of proof as to Frost’s robbery
offenses. Likewise, the jury was properly instructed on the
State’s burden of proof in general, as well as the requirements
to prove accomplice liability in particular.” (internal citation
omitted)). Thus, the jury had ample instruction on the princi-
ples of criminal law to which they were to apply the facts they
determined.

   [7] In Miguel, a direct appeal from a federal criminal pro-
ceeding, we held that structural error occurred when the dis-
trict court precluded defendant’s counsel from arguing during
closing argument at trial that someone other than the defen-
dant shot the victim, and in instructing the jury that no evi-
dence supported the defense theory. Miguel, 338 F.3d at
1000-01. Although we cited to Herring in so ruling, our deci-
sion in Miguel insufficiently establishes under AEDPA that
the Washington Supreme Court’s determination in this case
was contrary to, or an unreasonable application of, clearly
established federal law.

   The dissent relies on Miguel but overlooks that Miguel
involved a direct appeal and that, in comparison, our review
under AEDPA is significantly limited. On federal habeas
review we must uphold the state court’s adjudication of a
claim unless the adjudication of that claim “was contrary to
or involved an unreasonable application of clearly established
9576                 FROST v. VAN BOENING
Federal law, as determined by the Supreme Court.” 28 U.S.C.
§ 2254(d) (emphasis added).

   The logical extension of the dissent’s rule would be to
declare structural error and automatic reversal any time a trial
judge placed limits on closing argument because petitioner
could argue that, as to the contested issue, the limitation
resulted in a “total denial of closing argument on a legitimate
theory.” Dissent at p.9591. That cannot be the law and the
Supreme Court has never said anything of the sort. It certainly
ignores the Court’s pronouncement in Recuenco, 548 U.S. at
218:

       We have repeatedly recognized that the commis-
    sion of a constitutional error at trial alone does not
    entitle a defendant to automatic reversal. Instead,
    “ ‘most constitutional errors can be harmless.’ ”
    Neder v. United States, 527 U.S. 1, 8 (1999) (quoting
    Fulminante, 499 U.S. at 306). “ ‘[I]f the defendant
    had counsel and was tried by an impartial adjudica-
    tor, there is a strong presumption that any other [con-
    stitutional] errors that may have occurred are subject
    to harmless-error analysis.’ ” Id. (quoting Rose v.
    Clark, 478 U.S. 570, 579 (1986)).

Fulminante, for example, applied harmless error review to
improperly admitted involuntary confessions, which were
found to have violated constitutional rights under the Sixth
and Fourteenth Amendments, just as the Washington Supreme
Court found here.

  Further, as we have been reminded, AEDPA does not per-
mit us to reject a state court’s interpretation of Supreme Court
precedent simply because we disagree. See, e.g., Lockyer v.
Andrade, 538 U.S. 63, 75 (2003). In Lockyer, the Supreme
Court reversed our decision to grant habeas, explaining:

    It is not enough that a federal habeas court, in its “in-
    dependent review of the legal question,” is left with
                     FROST v. VAN BOENING                   9577
    a “firm conviction” that the state court was “errone-
    ous.” We have held precisely the opposite: “Under
    § 2254(d)(1)’s ‘unreasonable application’ clause,
    then, a federal habeas court may not issue the writ
    simply because that court concludes in its indepen-
    dent judgment that the relevant state-court decision
    applied clearly established federal law erroneously
    or incorrectly.” Williams v. Taylor, 529 U.S. 362,
    411 (2000). Rather, that application must be objec-
    tively unreasonable. Id. at 409; Bell v. Cone, 535
U.S. 685, 699 (2002); Woodford v. Visciotti, 537
U.S. 19, 27 (2002) (per curiam).

Id. at 75-76 (some internal citations and quotation marks
omitted); see also Schriro v. Landrigan, 550 U.S. 465, 473
(2007) (“The question under AEDPA is not whether a federal
court believes the state court’s determination was incorrect
but whether that determination was unreasonable—a substan-
tially higher threshold.”).

  [8] Thus, even were we to read Miguel and Conde as hold-
ing that structural error occurs any time a court places an
improper restriction on defense counsel’s summation, we can-
not say that such an interpretation is the only reasonable read-
ing of Herring. “Because AEDPA authorizes federal courts to
grant relief only when state courts act unreasonably, it fol-
lows that the more general the rule at issue—and thus the
greater the potential for reasoned disagreement among fair-
minded judges—the more leeway state courts have in reach-
ing outcomes in case-by-case determinations.” Renico, 130 S.
Ct. at 1864 (emphasis in original) (internal quotation marks
and brackets omitted). Given our limited review, therefore,
our decision in Miguel does not establish that the Washington
Supreme Court’s holding applying harmless error involved an
unreasonable application of clearly established federal law, as
determined by the Supreme Court. Absent such a showing,
under AEDPA we must give deference to the state court’s
decision that harmless error analysis applies here.
9578                       FROST v. VAN BOENING
                                       C

   Frost argues that even if the trial court’s restriction on clos-
ing argument was not clearly established structural error, the
Washington Supreme Court’s decision involved an objec-
tively unreasonable application of the harmless error standard.
Our review of the Washington Supreme Court’s harmless
error determination, however, is limited because the particular
legal claim presented, given a finding of a constitutional vio-
lation but no prejudice, changes our normal level of deference
on federal habeas review. On habeas review, where a consti-
tutional error is found, “a court must assess the prejudicial
impact of constitutional error in a state-court criminal trial
under the ‘substantial and injurious effect’ standard set forth
in Brecht . . . .” Fry v. Pliler, 551 U.S. 112, 121 (2007) (citing
Brecht, 507 U.S. at 623). Our analysis therefore is not gov-
erned by the two-part test requiring “(1) that the state court’s
decision was ‘contrary to’ or ‘an unreasonable application’ of
Supreme Court harmless error precedent; and (2) that the peti-
tioner suffered prejudice under Brecht from constitutional
error.” Merolillo v. Yates, 663 F.3d 444, 454-55 (9th Cir.
2011) (emphasis in original) (quoting Inthavong v. Lamarque,
420 F.3d 1055, 1059 (9th Cir. 2005)). “Habeas relief,” we
have held, “is warranted only if the error had a ‘substantial
and injurious effect or influence in determining the jury’s ver-
dict.’ ” Id. at 454 (quoting Brecht, 507 U.S. at 637-38). We
addressed our limited review under AEDPA in Merolillo:

       In Fry v. Pliler4 . . . the Supreme Court squarely
  4
   In Fry, the Supreme Court stated:
         We hold that in § 2254 proceedings a court must assess the
      prejudicial impact of constitutional error in a state-court criminal
      trial under the “substantial and injurious effect” standard set forth
      in Brecht . . . whether or not the state appellate court recognized
      the error and reviewed it for harmlessness under the “harmless
      beyond a reasonable doubt” standard set forth in Chapman.
Fry, 551 U.S. at 121-22 (internal citations omitted).
                     FROST v. VAN BOENING                    9579
    addressed the harmless error standard to be applied
    by a federal habeas corpus court and held that Brecht
    is the applicable test. In Pulido v. Chrones, we reaf-
    firmed that under Fry, “we need not conduct an anal-
    ysis under AEDPA of whether the state court’s
    harmlessness determination on direct review . . . was
    contrary to or an unreasonable application of clearly
    established federal law,” and held that “we apply the
    Brecht test without regard for the state court’s harm-
    lessness determination.” 629 F.3d 1007, 1012 (9th
    Cir. 2010) (citing Fry, 551 U.S. at 119-22). In light
    of Fry and Pliler, we hold that the Brecht “substan-
    tial and injurious effect” standard governs our harm-
    less error review . . . .

Id. at 455 (some alterations in original) (internal citations
omitted) (granting habeas relief). Consequently, to determine
whether Frost is entitled to habeas relief, our analysis is
focused on whether the trial court’s restriction on Frost’s clos-
ing argument “had [a] substantial and injurious effect or influ-
ence in determining the jury’s verdict.” Brecht, 507 U.S. at
637.

   [9] Brecht teaches that Frost is “not entitled to habeas
relief based on trial error unless [he] can establish that it
resulted in ‘actual prejudice.’ ” Id. (quoting United States v.
Lane, 474 U.S. 438, 449 (1986)). We hold “[i]n light of the
record as a whole” that the trial court’s limitation on defense
counsel’s closing argument did not have a “substantial and
injurious effect or influence in determining the jury’s verdict”
for several reasons. Id. at 638 (internal quotation marks omit-
ted).

   First, the evidence of Frost’s guilt at trial was overwhelm-
ing. Frost gave three taped confessions, all of which were
entered into evidence at trial. Further, although he testified
that he was fearful of co-defendant Williams (a.k.a. “Fatal”),
Frost also testified in detail to his involvement in the crimes
9580                 FROST v. VAN BOENING
for which he was charged as an accomplice: (1) he admitted
that he drove Williams to the Gapp residence on the night of
the robbery, that he entered the residence, and removed
money and guns from Gapp’s safe; (2) that he drove the co-
defendants to the Taco Time restaurant, T and A video store,
the 7/Eleven convenience store, and Ronnie’s market on the
night that each of the robberies took place; (3) that he was
aware that Williams carried a bag containing such items as a
ski mask and gloves that were routinely used to commit the
crimes; and (4) he testified about his co-defendant’s use of
firearms. Finally, the testimony of Detective Broggi regarding
the loaded guns, cash register, bank bags, safe, and ski masks
that were found at Frost’s home further corroborated Frost’s
role in the crimes.

   Second, the state’s burden of proof did not go uncontested
because defense counsel was barred from contesting accom-
plice liability. As the district court found in the face of power-
ful inculpatory evidence, Frost’s counsel admitted during
closing argument that although Frost was guilty of accomplice
liability on certain counts, the state had failed to meet its bur-
den of proof on others. Specifically, Frost’s counsel argued:

       I think you can find Joshua Frost guilty of the
    Gapp robbery because that is just so overpowering,
    and he did go into the house. I think you can find
    Joshua Frost guilty of the T and A robbery not
    because he went in to do the robbery but because he
    actually entered the store. And the only reason I
    think that you could find him guilty of that is that it
    is kind of just too much to ask for somebody who is
    willing to take the step to let him off.

      And I know that is what you are thinking, some of
    you. But as to the cases in which he didn’t go in any-
    where and was just told to stay put, we are asking
    you find him not guilty, and even if you find him
    guilty, he is not guilty of the guns. You can find him
                     FROST v. VAN BOENING                      9581
    guilty of displaying the gun as an accomplice, I sup-
    pose, which is one of the things you have to find to
    make a robbery in the first degree. But that doesn’t
    require you to find the special verdict firearm allega-
    tion in addition. You don’t have to do that. And we
    hope you don’t. And we think that the basis for not
    doing that is that the guns were out of his control.

   Finally, the jury was fully informed of the state’s burden to
prove each element of the crime beyond a reasonable doubt,
including accomplice liability. For example, the prosecutor in
closing argument stated:

       Now I have divided my closing argument into two
    different parts. The reason for that, ladies and gentle-
    men, is there really are two parts in some ways you
    look at this. The first part has to do with the charges
    and the evidence and has the state proven all the ele-
    ments and all the crimes beyond a reasonable doubt.
    And then the second part has to do with the defense
    of duress, and this is important because the first part,
    again, the state has the burden. To get to duress, the
    first part, again, the state has the burden. To get
    duress you really have to find the state proves its
    case beyond a reasonable doubt . . . .

       Let’s start first with the charges. We went through
    these in the beginning and I want to quickly go
    through them, because there is a lot of them, there is
    a lot of different robberies and a lot of different
    assaults.

                              ***

       I will start off by talking about accomplice liabil-
    ity. The reason I will talk about that first is because
    that is really what this case is about in terms of the
    defendant’s actions . . . a person who is an accom-
9582                 FROST v. VAN BOENING
    plice in the commission of a crime is guilty of that
    crime whether present at the scene or not. The per-
    son is an accomplice in the commission of a crime
    if, with knowledge, that it will promote or facilitate
    the commission of a crime he . . . aids or agrees to
    aid another person in planning or committing a
    crime. And the word aid means all assistance
    whether by words, acts, or encouragement.

       Well, the defendant has admitted that he knew
    what was going on. He knew that they were going to
    these stores, all of them, to commit a robbery. He
    knew they were armed and he knew that was the
    plan.

   [10] Thus, in light of our review of the record, we hold that
considering the evidence—Frost’s three videotaped confes-
sions, the incriminating evidence seized from his home, and
the remaining trial testimony—and the focus during closing
arguments both on Frost’s duress defense by his attorney and
on the State’s burden of proof in general and as to accomplice
liability in particular by the prosecutor, as well as the court’s
clear jury instructions regarding the State’s burden of proof,
the trial court’s limitation on defense counsel’s closing argu-
ment did not have a “substantial and injurious effect or influ-
ence in determining the jury’s verdict.” Brecht, 507 U.S. at
637. There may be circumstances where a trial court’s limita-
tion on closing arguments may not survive the Brecht harm-
less error analysis. However, that is not the case here.
Consequently, because Frost did not establish “actual preju-
dice,” we hold that he is not entitled to habeas relief. Id.

                               IV

   The Washington Supreme Court’s decision that the trial
court’s restriction on closing argument did not constitute
structural error was neither contrary to, nor an unreasonable
application of, clearly established federal law as determined
                     FROST v. VAN BOENING                   9583
by the United States Supreme Court. We need not consider
whether the Washington Supreme Court erred in deciding that
the trial court’s restriction on Frost’s closing argument vio-
lated his Sixth Amendment right to counsel and his Four-
teenth Amendment due process rights because in light of our
review of the record as a whole, the trial court’s restriction on
Frost’s closing argument did not have a “substantial and inju-
rious effect or influence in determining the jury’s verdict.”
Brecht, 507 U.S. at 637. The record demonstrates that Frost
was afforded the opportunity to present his defense—duress
—and the State was not relieved of its burden of proof beyond
a reasonable doubt. Federal habeas relief was properly denied.

  AFFIRMED.



McKEOWN, Circuit Judge, Dissenting:

   “Ladies and Gentlemen of the jury, there are two separate
and distinct reasons why you should find my client not guilty.
Unfortunately, I may explain only one reason to you. (And a
silent p.s.: I wish I could argue reasonable doubt to you, but
I can’t!).” This hypothetical summation mimics the extraordi-
nary circumstances of Frost’s closing argument, the legal
equivalent of counsel having one hand tied behind his back.
Due to a misunderstanding of state law, the trial judge forced
Frost to “opt for one or the other” legitimate defense—
arguing duress or putting the government to its burden of
proof. This undisputed denial of the constitutional right to
present proper argument on alternative defense theories cre-
ated a Hobson’s choice that violated Frost’s Sixth Amend-
ment Right to Counsel and his Fourteenth Amendment Due
Process rights.

   In Herring v. New York, the Supreme Court explained the
critical importance of closing argument: “The Constitutional
right of a defendant to be heard through counsel necessarily
9584                 FROST v. VAN BOENING
includes his right to have his counsel make a proper argument
on the evidence and the applicable law in his favor, however
simple, clear, unimpeached, and conclusive the evidence may
seem.” 422 U.S. 853, 860 (1975) (quotation marks omitted)
(emphasis added). Not only that, “the trial court has no discre-
tion to deny the accused such right.” Id. (emphasis added). It
is no surprise that legal lore focuses on the centrality of clos-
ing argument—from Clarence Darrow to F. Lee Bailey, and
even the television lawyer Perry Mason. Forcing Frost’s
counsel to roll the dice by choosing to defend on one theory
or the other set up a structural deficiency that tainted the
framework of Frost’s trial. Because closing argument plays a
critical role in the adversarial process, improperly restricting
counsel to a solitary defense theory is both a violation of the
accused’s constitutional rights and a structural error mandat-
ing a new trial. I respectfully dissent from the majority’s hold-
ing that such a denial is not structural error.

   The Washington Supreme Court unanimously held that the
trial court’s erroneous interpretation of defenses available
under Washington law violated Frost’s constitutional rights.
State v. Frost, 161 P.3d 361, 368-69 (Wash. 2007). The court
first noted that “it is generally permissible for defendants to
argue inconsistent defenses so long as they are supported by
the evidence,” id. at 365, and that the trial court here erred in
precluding alternative defenses. Although “a defendant may
be required to admit that he committed acts constituting a
crime in order to claim duress, he or she is not required to
concede criminal liability.” Id. at 368. Because Frost opted to
argue a duress defense, the trial court forced him to do exactly
what is prohibited—concede criminal liability on the rob-
beries and let the government off the hook on the “beyond a
reasonable doubt” standard.

   The state high court recognized that “[b]y preventing coun-
sel from arguing this point in closing, the trial court lessened
the State’s burden to some degree.” Id. at 368. Significantly,
the court held that there “remained an evidentiary basis, how-
                     FROST v. VAN BOENING                   9585
ever slim, for counsel to argue that the State failed to prove
Frost participated in each of his accomplices’ criminal acts
with adequate knowledge of promotion or facilitation.” Id.
Frost’s claim that the prosecution had not met its burden
regarding accomplice liability was “best illustrated by the rob-
beries in which Frost was only a driver and remained in the
car.” Id. at 368-69. The court concluded that the trial court’s
error “resulted in the imposition of an undue limitation on the
scope of defense counsel’s closing argument. This limitation
infringed upon Frost’s due process and Sixth Amendment
rights.” Id. at 369. The Washington Supreme Court was unan-
imous on this point. Nonetheless, the five-justice majority
treated the error as harmless rather than structural. Id. at 369-
70.

   According to the four dissenting justices, “[t]he entire
framework of Frost’s trial was tainted because the jury was
not privy to his full defense.” Id. at 371 (Sanders, J., dissent-
ing). Once the prosecution finished arguing that it had met its
burden, Frost’s counsel’s silence on the reasonable doubt
issue infected the entire trial process. Id. at 372 (the trial
court’s “error vitiates the jury’s findings because we cannot
know what the jury would have decided but for defense coun-
sel’s final arguments.”). The challenge to the state court’s
majority opinion, declining to find structural error by a 5-4
margin, meets the difficult standard for habeas relief under the
Antiterrorism and Effective Death Penalty Act (AEDPA). See
28 U.S.C. § 2254(d)(1).

   Unable to circumvent the legal principle announced in Her-
ring, the majority improperly imposes a super-AEDPA
requirement that the Supreme Court have “addressed in a
holding” the “restriction on the scope of closing argument.”
Op. at 9571. But see Lockyer v. Andrade, 538 U.S. 63, 76
(2003) (“Section 2254(d)(1) permits a federal court to grant
habeas relief based on the application of a governing legal
principle to a set of facts different from those of the case in
which the principle was announced.” (emphasis added)). The
9586                 FROST v. VAN BOENING
majority then goes astray in concluding that the state court’s
holding as to structural error is neither contrary to nor an
unreasonable application of Supreme Court law as set forth in
Herring.

I.   DECLINING TO FIND STRUCTURAL ERROR IS CONTRARY TO
     SUPREME COURT LAW

   The Supreme Court has not equivocated: “There can be no
doubt that closing argument for the defense is a basic element
of the adversary factfinding process in a criminal trial.” Her-
ring, 422 U.S. at 858. The Court in Herring did not grant the
accused partial satisfaction by limiting the constitutional right
to one particular defense theory; instead, as though anticipat-
ing the situation here, the Court used as an example the
inalienable right of the defense to argue that the prosecution
had not met its burden. Id. at 862 (“for the defense, closing
argument is the last clear chance to persuade the trier of fact
that there may be reasonable doubt of the defendant’s guilt.”).
Interpreting Herring as limited to absolute preclusion of final
argument misreads the case. Total preemption of half the
legitimate defenses is tantamount to absolute preclusion of
argument on half the case. Here, as in Herring, that preclusion
resulted in a structural error.

   A state court decision is contrary to clearly established law
“if the state court applies a rule that contradicts the governing
law set forth in [Supreme Court] cases.” Williams v. Taylor,
529 U.S. 362, 405 (2000). Although structural errors that
command automatic reversal are rare, this is such a case. The
Supreme Court has repeatedly stated, including in the land-
mark Fulminante case, that harmless error analysis is not
appropriate in cases that “contain a ‘defect affecting the
framework within which the trial proceeds, rather than simply
an error in the trial process itself.’ ” Neder v. United States,
527 U.S. 1, 8 (1999) (quoting Arizona v. Fulminante, 499
U.S. 279, 310 (1991)). According to the Court, nothing “could
be more important than the opportunity finally to marshal the
                     FROST v. VAN BOENING                    9587
evidence for each side before submission of the case to judg-
ment.” Herring, 422 U.S. at 862; see also United States v.
Cronic, 466 U.S. 648, 659 n.25 (1984) (recognizing structural
error where “counsel was . . . prevented from assisting the
accused during a critical stage of the proceeding.”).

   The majority upholds harmless error review by incorrectly
claiming that the trial court was simply exercising its discre-
tion in denying argument on what it considered to be mutually
exclusive defenses. To the contrary, the Washington Supreme
Court unanimously held that “the trial court erroneously inter-
preted our decision in Riker and, based on that erroneous
interpretation, unduly limited the scope of Frost’s counsel’s
closing argument, thus abusing its discretion.” Frost, 161 P.3d
at 365. The court’s reference to abuse of discretion was legal
speak for the fact that the trial court was flat wrong as a mat-
ter of law. The trial court’s restriction was not an exercise of
its “great latitude in controlling the duration and limiting the
scope of closing summations.” Herring, 422 U.S. at 862.
Legitimate leeway to control the scope of closing argument
cannot be equated with the absolute and erroneous denial of
argument on a factually supported, legally available defense.
When Herring is applied to the facts of this case—where the
trial court did not exercise its discretion—it is clear that, with
respect to the burden of proof defense, the difference “be-
tween total denial of final argument and a concise but persua-
sive summation, could spell the difference, for the defendant,
between liberty and unjust imprisonment.” Id. at 863.

   The imposition of a total gag order on Frost’s constitutional
right to argue that the prosecution had not met its burden of
proof struck at the heart of the trial framework. In fact, the
compounding error here—requiring concession of guilt—was
far worse than the error in Herring, where counsel’s forced
silence did not amount to a concession of guilt. The error at
Frost’s trial was not simply “an error in the trial process
itself,” but compromised counsel during a critical stage of the
proceeding.
9588                 FROST v. VAN BOENING
   The dilemma for Frost’s counsel could not have been
starker when he had to give up argument on the reasonable
doubt standard—a constitutional mainstay of defense closing
arguments—in exchange for a duress instruction. Because the
trial court threatened to take the duress instruction “out of the
case” if Frost discussed the government’s failure to meet its
burden, the jury could not hear the magic words “beyond a
reasonable doubt” from the mouth of defense counsel.

   The prosecutor’s parroting of the reasonable doubt stan-
dard, one he claimed to have surmounted, can hardly be con-
sidered equivalent to argument from Frost’s perspective.
Under the Sixth Amendment, no aspect of an attorney’s advo-
cacy is more important than marshaling the evidence for his
own side in closing. Herring, 422 U.S. at 862. The majority
fails to explain how the prosecutor’s unrestricted argument
countenances deprivation of Frost’s constitutional “right to be
heard in summation of the evidence from the point of view
most favorable to him.” Id. at 864. From a practical stand-
point, where the right is infringed so as to excise a key
defense, “[t]here is no way to know whether [the unmade
arguments] in summation might have affected the ultimate
judgment . . . .” Id. As the legal maxim recognizes, defense
argument here would have brought things hidden and obscure
to the light of reason. Nonetheless, the majority conjectures
that the jury simply “did not buy” Frost’s defense even though
the defense “wisely conceded” Frost’s participation in the
crime to “maintain credibility.” Op. at 9573. The majority
glosses over the fact that Frost’s counsel was forced by the
trial court to make this so-called concession, and that the right
to closing argument exists “however simple, clear, unimpea-
ched, and conclusive the evidence may seem.” Herring, 422
U.S. at 860.

   Contrary to the governing legal principle announced in
Herring, the majority holds that no structural error occurs so
long as an accused is allowed to argue any one of his defense
theories. Op. at 9573 (“Frost was not denied the opportunity
                      FROST v. VAN BOENING                     9589
to make a closing argument—he was afforded the opportunity
to argue his defense of duress.”). Nothing in Herring supports
the majority’s half a loaf limitation. The state court’s holding
that no structural error occurred was directly contrary to
Supreme Court law as set out in Herring.

II.   DECLINING TO FIND STRUCTURAL ERROR IS AN
      UNREASONABLE APPLICATION OF SUPREME COURT LAW

   Not only is the state court’s holding contrary to Herring,
the holding also unreasonably applies Herring to the particu-
lar facts of Frost’s case. We know from Williams that “[a]
state-court decision that correctly identifies the governing
legal rule but applies it unreasonably to the facts of a particu-
lar prisoner’s case . . . [is] ‘an unreasonable application of . . .
clearly established Federal law.’ ” 529 U.S. at 407-08 (quot-
ing 28 U.S.C. § 2254(d)(1)). The Washington Supreme Court
correctly identified the rule in Herring, but then failed to rea-
sonably apply it to a new set of facts. The majority com-
pounds this error by creating a new requirement for AEDPA
relief—factual identity with Supreme Court precedent—
which is not the law. The Supreme Court emphasized this
point in Panetti v. Quarterman, 551 U.S. 930, 953 (2007),
where it reversed an Eleventh Circuit decision applying an
improperly restrictive test under the AEDPA: “AEDPA does
not ‘require state and federal courts to wait for some nearly
identical factual pattern before a legal rule must be applied.’
Nor does AEDPA prohibit a federal court from finding an
application of a principle unreasonable when it involves a set
of facts ‘different from those of the case in which the princi-
ple was announced.’ ” (citations omitted)

   The unreasonableness of the state court’s application of
Herring is underscored by our decision in United States v.
Miguel, which mirrors this case. 338 F.3d 995 (9th Cir. 2003).
The majority brushes Miguel aside, stating that it is, by itself,
insufficient to establish federal law. Op. at 9575. I have no
quarrel with that point, but Miguel does not exist in a vacuum;
9590                  FROST v. VAN BOENING
instead, it illustrates the application of the legal principle from
the Supreme Court’s decision in Herring to a new set of facts.
Although Ninth Circuit law alone is undisputedly not “clearly
established federal law,” when such law explains clearly
established Supreme Court law, it is persuasive authority that
helps determine whether the state court unreasonably applied
Supreme Court law. Duhaime v. Ducharme, 200 F.3d 597,
600 (9th Cir. 2000).

   In Miguel, we found structural error where the district court
precluded defendant’s counsel from arguing a defense theory.
338 F.3d at 1003. Because the district court erroneously
believed that there was no evidence that anyone other than
defendant had fired the gun, it foreclosed this line of argu-
ment. Id. at 999. Relying on Herring, we stated: “Because
reasonable inferences from the evidence supported the
defense theory, the court erred in precluding counsel from
arguing his theory and in instructing the jury that no evidence
supported it. Such an error is structural and requires reversal
under our precedent.” Id. at 1001; see also Conde v. Henry,
198 F.3d 734, 739 (9th Cir. 1999) (granting pre-AEDPA
habeas relief because of both structural error and a violation
of the right to counsel when the state court precluded counsel
“from arguing his theory of the defense in closing argu-
ments.”).

   In Frost’s case, the trial court declined to allow alternative
defense arguments based on an erroneous understanding of
state law and on its misapprehension of the factual predicate
for a duress defense. Miguel, which raises an identical theory
preclusion issue, delineates the metes and bounds of the struc-
tural error principle set forth in Herring: absolute preclusion
of closing argument on a legitimate defense theory is a consti-
tutional error that undermines the structure of the trial pro-
cess. The majority sidesteps this reality by inappropriately
invoking its newly-created “identical facts” requirement and
offering up the rationale that Miguel’s reading is not “the only
reasonable reading of Herring.” Op. at 9577. On the facts
                     FROST v. VAN BOENING                   9591
here, the majority’s reading is unreasonable under AEDPA.
The majority also mischaracterizes this argument as one
where “[t]he logical extension of the dissent’s rule would be
to declare structural error and automatic reversal any time a
trial judge placed limits on closing arguments.” Op. at 9576.
Not so. The rule at issue relates to the total denial of closing
argument on a legitimate theory, not to discretionary limits on
the argument.

   To make matters worse, the paramount nature of the
defense argument that was foreclosed—the government’s bur-
den of proof—strikes at the heart of the right to counsel. The
Supreme Court has repeatedly stated that “the Due Process
Clause protects the accused against conviction except upon
proof beyond a reasonable doubt of every fact necessary to
constitute the crime with which he is charged.” In re Winship,
397 U.S. 358, 364 (1970). “[E]ven when no theory of defense
is available, if the decision to stand trial has been made, coun-
sel must hold the prosecution to its heavy burden of proof
beyond reasonable doubt.” Cronic, 466 U.S. at 656 n.19.
Indeed, “if counsel entirely fails to subject the prosecution’s
case to meaningful adversarial testing, then there has been a
denial of Sixth Amendment rights that makes the adversary
process itself presumptively unreliable.” Id. at 659.

   Our decision in United States v. Swanson, based on princi-
ples derived from the above Supreme Court cases, further
demonstrates the unreasonable application of Herring to the
facts here. 943 F.2d 1070 (9th Cir. 1991). In Swanson, we
reversed a conviction because defense counsel conceded that
the government had met its burden of proof. We wrote that
the concession “lessened the Government’s burden of per-
suading the jury” and caused a “breakdown in our adversarial
system.” Id. at 1074. A new trial was required because coun-
sel’s “conduct tainted the integrity of the trial.” Id. Prejudice
was presumed because the concession that the prosecution
had met its burden “was an abandonment of the defense of his
client at a critical stage of the criminal proceedings.” Id.
9592                 FROST v. VAN BOENING
   Frost’s concession of guilt here is no different than the inef-
fective counsel in Swanson who voluntarily conceded guilt. In
truth, being forced to concede guilt by the court is a far
greater error with the same end result: unconstitutional lessen-
ing of the government’s burden. Such lessening of the govern-
ment’s burden is structural error requiring reversal. See
Sullivan v. Louisiana, 508 U.S. 275, 280 (1993) (erroneous
definition of “reasonable doubt” vitiated all of the jury’s find-
ings because one could only speculate what a properly
charged jury might have done). In denying relief, the majority
conflates the improper lessening of the government’s burden
of proof with Frost’s factual inability to deny that he “partici-
pated in the crime spree.” Op. at 9573.

   The Hobson’s choice forced upon Frost pitted one constitu-
tional right against another—his right to put the government
to its burden and his right to full and complete closing
argument—thus hobbling his rights to effective counsel and
due process. The trial court’s error tainted the framework of
the trial by rendering Frost’s conviction speculative. Because
the state court’s decision is both contrary to and an unreason-
able application of Supreme Court law as set forth in Herring,
I respectfully dissent.